DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019, 02/26/2021, 04/20/2021, and 09/07/2021 have been considered by the Examiner.

Drawings
The drawings submitted on 11/04/2019 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 11/04/2019, respectively, have been accepted by the Examiner as formal.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Kwon (US 2016/0201760) shows a steering system comprising: a steering gear comprising: a gear wheel (202); a helical pinion shaft (204) comprising a helical pinion that meshes with the gear wheel; a floating bearing (210) that supports the helical pinion shaft on a first side of the helical pinion, the floating bearing comprising: a rotary bearing including: an inner bearing ring (213) configured to receive the helical pinion shaft of the steering gear; and an outer bearing ring (211) integrated in a bearing sleeve (270), wherein the bearing sleeve cooperates with a guide element (297) and the guide element (297) cooperates with a retention element (291) in such a manner that the bearing sleeve (270) is movable relative to the retention element (291) in a first direction (i.e., along the longitudinal axis of 297), which is oriented radially with respect to the longitudinal axis of the bearing sleeve, when the helical pinion shaft is not loaded with a torque; and a housing (230) in which the retention element (291) of the floating bearing is integrated in a fixed manner; and a steering motor (207) which is connected to the helical pinion shaft of the steering gear in a rotationally driving manner. 
Kwon does not disclose that the bearing sleeve is not movable relative to the retention element in the first direction if the helical pinion shaft is loaded with a torque by the bearing sleeve being moved relative to the retention element in a second direction, which is oriented radially with respect to the longitudinal axis and perpendicularly to the first direction, whereby the guide element tilts in a guide opening of the retention element or the bearing sleeve. 
Further, the prior art of Imagaki (DE 10123767) explicitly teaches away from allowing a pressing body 9 to be tilted. 
Therefore, the prior art does not disclose or render obvious “the bearing sleeve is not movable relative to the retention element in the first direction if the helical pinion shaft is loaded with a torque by the bearing sleeve being moved relative to the retention element in a second direction, which is oriented radially with respect to the longitudinal axis and perpendicularly to the first direction, whereby the guide element tilts in a guide opening of the retention element or the bearing sleeve” (Claim 1, lines 10-15; Claim 7, lines 15-20; Claim 10, lines 15-20).  To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658